La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En el presente recurso se cuestiona la validez de una condición existente en la Ley Núm. 42 de 1 de agosto de 2005, mediante la cual se sujetó la efectividad de dicha ley a la aprobación de la Resolución Conjunta de la Cámara de Representantes sobre el Presupuesto General 2005-2006. Veamos los hechos que originan esta controversia.
I
Durante el año fiscal 2005-2006, como parte de un plan para paliar la insuficiencia presupuestaria del país, la ad-ministración del entonces gobernador Hon. Aníbal Acevedo Vilá envió a la Cámara de Representantes una serie de medidas que perseguían incrementar los recaudos del erario. Entre éstas, se incluyó el Proyecto de la Cámara de Representantes Núm. 1578 (P. de la C. 1578), el cual luego de sufrir varias enmiendas, se convirtió en la Ley Núm. 42 de 1 de agosto de 2005 (Ley Núm. 42), 9 L.P.R.A. sec. 5001 et seq.
La Ley Núm. 42 enmendó varios artículos de la Ley de Vehículos y Tránsito de 2000(1) para, en síntesis, aumentar los derechos anuales que debían pagar los automóviles de *282lujo. La Ley Núm. 42 definió los automóviles de lujo como todo aquel automóvil “con un precio de venta de cuarenta mil dólares ($40,000) o más, el cual se utilice para uso privado”. Art. 1 de la Ley Núm. 42 (9 L.P.R.A. sec. 5001[10a]), el cual añadió el Art. 1.12A a la Ley de Vehícu-los y Tránsito. La ley creaba un esquema de cobro escalo-nado de derechos que dependía del valor del vehículo y del año de fabricación. Íd.
En relación con la efectividad y vigencia de la Ley Núm. 42, eje de la controversia de autos, el P. de la C. 1578 ori-ginalmente establecía que ésta entraría en vigor el 1 de julio de 2005. Luego del proyecto sufrir varias enmiendas, el texto final aprobado por ambas cámaras, indicaba en su Artículo 6 que
[e]sta Ley entrará en vigor el 1ro de julio de 2005 y su efecti-vidad estará sujeta a que se convierta en Ley la Resolución Conjunta Núm. 445 de la Cámara de Representantes sobre el Presupuesto General para el año fiscal 2005-2006. La vigen-cia de esta Ley se extenderá hasta el 30 de junio de 2007. 9 L.P.R.A. sec. 5001 (Historial).
Este texto fue el aprobado por el entonces gobernador Acevedo Vilá, convirtiéndose así en la Ley Núm. 42 de 1 de agosto de 2005.
Por otro lado, el entonces gobernador Acevedo Vilá, ha-ciendo uso de su facultad constitucional, le impartió un veto de bolsillo a la Resolución Conjunta de la Cámara de Representantes Núm. 445 sobre el Presupuesto General para el año fiscal 2005-2006. Como consecuencia, durante ese año fiscal, por disposición constitucional, siguieron ri-giendo las partidas consignadas en la Resolución Conjunta de la Cámara de Representantes Núm. 927 para el año económico 2004-2005, aprobada el 30 de junio de 2004. Véase Art. VI, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1.
Así las cosas, y ante el veto de la Resolución del Presu-puesto por parte del ex gobernador Acevedo Vilá, tanto el *283ex Secretario de Transportación y Obras Públicas, Ing. Gabriel Alcaraz Emanuelli, como el ex Secretario de Hacienda, Ledo. Juan Carlos Méndez Torres, solicitaron al en-tonces Secretario de Justicia, Ledo. Roberto Sánchez Ramos, una opinión legal sobre si tenían el deber en ley de cobrar los derechos anuales adicionales establecidos por la Ley Núm. 42 a los automóviles de lujo. El licenciado Sán-chez Ramos, mediante misivas de 19 de junio y de 7 de diciembre de 2006, respondió en la afirmativa, indicándole a ambos titulares que tenían el deber ministerial de hacer cumplir la Ley Núm. 42 desde el 1 de julio de 2005, fecha de su vigencia. Explicó que la cláusula que condicionaba la efectividad de ésta a la aprobación de la Resolución Con-junta del Presupuesto General era nula por ser inconstitu-cional, por lo que la ley advino efectiva desde la fecha de su vigencia.
Conforme a dicha directriz, tanto el Departamento de Transportación y Obras Públicas como el Departamento de Hacienda comenzaron el cobro de los derechos adicionales. A raíz de ello, varios contribuyentes propietarios de auto-móviles de lujo, presentaron sendos recursos ante el Tribunal de Primera Instancia, Sala Superior de San Juan, im-pugnando dicha imposición.(2) En todos los pleitos instados, los demandantes solicitaban, entre otros reme-dios, una sentencia declaratoria a los efectos de que la Ley Núm. 42 no advino efectiva por causa del veto de la Reso-lución Conjunta del Presupuesto 2005-2006, por lo que el Estado debía abstenerse de cobrar los derechos adicionales y devolver las cantidades ya recaudadas. Se solicitaba, además, que se certificara el pleito como uno de clase.
*284Luego de varios trámites procesales, innecesarios aquí pormenorizar,(3) el Tribunal de Primera Instancia conso-lidó todos los casos presentados y certificó el pleito como uno de clase, acogiendo una estipulación presentada por las partes el 1 de noviembre de 2006. Posteriormente, los representantes legales de la clase recurrida cumplieron con los requisitos de notificación exigidos para este tipo de pleito, según establecido por la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
El foro primario fraccionó los procedimientos y atendió en primera instancia unas mociones dispositivas presenta-das tanto por el Estado como por la clase recurrida, las cuales versaban sobre la efectividad de la Ley Núm. 42.(4) Por una parte, el E.L.A., mediante solicitud de sentencia sumaria, argüyó que la condición estatuida en la Ley Núm. 42 era inconstitucional por violar la norma de un solo asunto, según la cual la Asamblea Legislativa no puede aprobar proyecto de ley alguno, con excepción de los de presupuesto general, que contenga más de un asunto, el cual debe ser claramente expresado en su título. Véase Art. III, Sec. 17, Const. E.L.A., L.P.R.A., Tomo 1. Según el Es-tado, condicionar la efectividad de una ley a la aprobación de otra, tiene el mismo efecto que aprobar una ley con dos asuntos distintos, pues el objetivo es entrelazar legislacio-nes incompatibles para forzar al Ejecutivo a aprobar la to-talidad de las medidas o ninguna. El E.L.A. argüyó que, siendo dicha condición inconstitucional, se debe tener por no puesta y validar el resto de la ley que impone el cobro adicional de los derechos anuales a los automóviles de lujo.
*285La clase recurrida, por su parte, se opuso a la solicitud sumaria y presentó una solicitud de sentencia sumaria a su favor. Argüyó que la mencionada norma constitucional de un solo asunto no estaba en juego en este caso, pues se trata de dos leyes aprobadas independientemente y no de una sola ley en la que se estén regulando dos asuntos dis-tintos, que es lo prohibido por la mencionada cláusula constitucional. Igualmente, argumentó que la Asamblea Legislativa tiene la potestad de condicionar la efectividad de una ley a cualquier plazo, condición, evento futuro o contingencia, incluyendo la aprobación de otra ley. En la alternativa, argüyó que de decretarse inválida la cláusula, entonces la ley era inconstitucional en su totalidad, pues ésta no incluía una cláusula de separabilidad. Por lo tanto, las agencias del Ejecutivo estaban impedidas de cobrar los derechos anuales adicionales estatuidos y debían devolver las sumas ya recaudadas.
El 15 de marzo de 2007 el Tribunal de Primera Instancia emitió sentencia sumaria a favor de la clase recurrida. La sala de instancia declaró que la Ley Núm. 42 no había ad-venido efectiva debido a la desaprobación de la Resolución Conjunta del Presupuesto General 2005-2006 por parte del Gobernador, por lo que su puesta en vigor había sido ilegal. El foro primario concluyó que “condicionar la efectividad de esta medida de recaudo a la aprobación de la ley de presu-puesto general considerada dentro de un esquema presu-puestario específico y bajo unas circunstancias particulares no viola norma constitucional alguna”. Apéndice, pág. 772. Por lo tanto, le ordenó al Secretario de Transportación y Obras Públicas a “abstenerse de efectuar los recaudos por el importe de los derechos anuales de los vehículos de lujo se-gún fijados por la [Ley Núm. 42 y] ... devolver a los dueños de vehículos de lujo los dineros recibidos, salvo un 33% de lo que será consignado en la Secretaría para el pago de hono-rarios de abogado”. Apéndice, pág. 774.
*286Inconforme, el E.L.A. acudió al Tribunal de Apelaciones e impugnó la conclusión del foro primario acerca de la efec-tividad de la Ley Núm. 42. Además, cuestionó los honora-rios de abogado fijados a la representación legal de la clase recurrida por considerarlos “injustificadamente alto[s] en comparación al valor de los servicios legales prestados por los abogados de los demandantes”. Apéndice, pág. 191. El foro intermedio confirmó al Tribunal de Primera Instancia al resolver que la condición incluida en la Ley Núm. 42 no violaba la Sección 17 del Artículo III de la Constitución de Puerto Rico, supra. Por lo tanto, confirmó igualmente la determinación de que la Ley Núm. 42 nunca advino efec-tiva, por lo que el cobro de los derechos anuales adicionales a los automóviles de lujo había sido ilegal. En relación con la controversia sobre los honorarios de abogado, el foro in-termedio resolvió que éstos habían sido parte de la estipu-lación a la cual llegaron las partes el 1 de noviembre de 2006, por lo que ahora el Estado estaba impedido de cues-tionar dicha partida.
Aún inconforme, el E.L.A. acudió ante este Tribunal, cuestionando las decisiones de ambos foros inferiores de validar la condición incluida en la Ley Núm. 42.(5) El 19 de septiembre de 2008 expedimos el auto solicitado. Todas las partes comparecieron, por lo que el caso quedó sometido ante nuestra consideración el 9 de enero de 2009. El 27 de enero de 2009, sin embargo, el E.L.A. compareció ante este Tribunal y expresó que, debido al proceso de transición gu-bernamental, se encontraba reevaluando su posición en torno al recurso presentado. El 30 de junio de 2009 se le ordenó al Estado que en 15 días informara a este Tribunal si ya había reevaluado su posición. En cumplimiento de nuestra orden, el 17 de julio de 2009 el Estado compareció, *287reiterándose en los planteamientos esgrimidos en el ale-gato anteriormente presentado. Siendo así, y con el bene-ficio de las comparecencias de todas las partes, pasamos a resolver.
II
En el recurso ante nuestra consideración se cuestiona el poder de la Asamblea Legislativa de condicionar la efecti-vidad de una ley a la aprobación de otra ley posterior. Este poder se cuestiona tanto a la luz de la norma de un solo asunto contenida en la Sección 17 del Artículo III de la Constitución del Estado Libre Asociado de Puerto Rico, supra, como a la luz del principio de separación de poderes, según éste se concibe en el proceso de aprobación de leyes estatuido en dicho documento.
En primer lugar, el E.L.A. arguye que la condición esta-blecida por la Asamblea Legislativa en la Ley Núm. 42 —sujetar la efectividad de dicha ley a la aprobación de la Resolución Conjunta del Presupuesto 2005-2006— es in-constitucional por violar dos disposiciones incluidas en la Sección 17 del Artículo III de la Constitución, supra.
Según la Procuradora General, la acción realizada por la Asamblea Legislativa tuvo el efecto de incluir en una sola ley —la Resolución del Presupuesto— una pluralidad de asuntos, lo cual está vedado por dicha cláusula constitucional. Arguye que se trata del mecanismo del tie-barring, esto es, entrelazar la efectividad de una ley a la aprobación de otra posterior. Según la Procuradora, el tie-barring es una vertiente del logrolling, práctica de incluir varios asuntos incongruentes en una misma ley, los cuales por sí solos no tendrían el apoyo de la mayoría legislativa, pero que en conjunto obtendrían una mayoría artificial. A través de su alegato, la Procuradora General establece que el límite al poder legislativo incluido en la Sección 17 del Artículo III de la Constitución se realizó, precisamente, *288para evitar la práctica del logrolling. Concluye que en tales instancias, para que la Asamblea Legislativa pueda válida-mente condicionar la efectividad de una ley a la aprobación de otra posterior, debe existir el requisito de “germanei-dad”(6) entre ambas leyes, por lo que le es aplicable un análisis similar al que se lleva a cabo cuando se alega que una ley regula dos o más asuntos distintos.
Aplicando este análisis, la Procuradora entiende que en este caso no se cumple con el requisito de “germaneidad”, pues por disposición constitucional, el Presupuesto es una medida de asignación de fondos y la Ley Núm. 42 es una medida de recaudo. Así, según el E.L.A., se viola la dispo-sición general de la Sección 17 del Artículo III de que todas las leyes deben contener sólo un asunto y simultánea-mente se viola la disposición específica de dicha sección que exige que el Presupuesto sólo contenga asignaciones y reglas para su desembolso. Según se alega, al condicionar la efectividad de una ley sustantiva de recaudo a la apro-bación del Presupuesto, la primera pasa a formar parte de la Resolución Conjunta, violándose así las disposiciones constitucionales antes mencionadas.
Igualmente, el E.L.A. arguye que validar la condición establecida por la Asamblea Legislativa en la Ley Núm. 42 tiene el efecto de subvertir el proceso legislativo estable-cido constitucionalmente, el cual prohíbe la presión inde-bida que pueda ejercer la Rama Legislativa en el Ejecutivo en relación con la aprobación o desaprobación de las leyes. Según el alegato del E.L.A., la acción de la Asamblea Le-gislativa en este caso afecta el poder de veto del Ejecutivo, pues éste se ve obligado a darle su aprobación a un pro-yecto de ley, en pos de que otra ley anteriormente aprobada advenga efectiva. Según se alega, esta alteración del es-*289quema legislativo constitucional amplía excesivamente los poderes de la Rama Legislativa.
Por último, el E.L.A. arguye que, siendo inconstitucio-nal la condición establecida, la Ley Núm. 42 debe decla-rarse nula parcialmente —sólo en relación con la cláusula que sujeta su efectividad a la aprobación de la Resolución del Presupuesto— y validarse el resto. Entiende que ante la crisis fiscal que sufría el país en ese momento —la cual se ha agravado al día de hoy— debe concluirse que la vo-luntad de la Asamblea Legislativa sería aprobar la medida de recaudo sin la condición inconstitucional.
Por otra parte, la clase recurrida arguye que en este caso no se viola la norma contenida en la Sección 17, pues tanto la Ley Núm. 42 como la Resolución del Presupuesto 2005-2006 trataban cada una de un solo asunto. La Ley Núm. 42 sólo enmendaba varias disposiciones de la Ley de Vehículos y Tránsito para aumentar los derechos anuales a los automóviles de lujo y el Presupuesto sólo trataba de las asignaciones dinerarias y las reglas del desembolso de és-tas para el funcionamiento del gobierno durante el año eco-nómico 2005-2006, por lo que no se infringe la disposición de un solo asunto. Según la clase recurrida, la disposición constitucional lo que prohíbe es la inclusión en un mismo cuerpo de ley de varios asuntos que no sean “germanos” entre sí. Tal cláusula se incluyó en nuestra Carta Magna para impedir la inclusión de materia incongruente y ex-traña a urna legislación, de manera que se evite la inadver-tencia, la ocultación y el fraude. Eso, según se alega, no ocurrió en este caso pues la Asamblea Legislativa tuvo la oportunidad de estudiar y analizar independientemente cada urna de las medidas legislativas presentadas.
En relación con el tie-barring, arguyen que es válido que la Asamblea Legislativa sujete la efectividad de una ley a plazos, condiciones, contingencias o eventos futuros, y que en el ordenamiento jurídico puertorriqueño existen varios ejemplos de dicha práctica. Plantean que si —sólo *290para propósitos de argumentación— se entendiera que cuando la Asamblea Legislativa sujeta la efectividad de una ley a la aprobación de otra, ambas leyes deben ser “germanas” como arguye la Procuradora, de todos modos el caso ante nuestra consideración cumpliría con tal exigencia. Entienden que ambas medidas están relaciona-das, pues una tiene que ver con allegar más fondos al era-rio y la otra con la asignación y desembolso de dichos fondos.
Igualmente, según la clase recurrida, el poder de veto del Ejecutivo no se ve afectado por este esquema pues la firma por parte del Gobernador de la Ley Núm. 42 no apro-baba ipso facto el Presupuesto, así como que la aprobación del Presupuesto no aprobaba automáticamente la Ley Núm. 42. Ambas disposiciones requerían del estudio, aná-lisis y firma individual del Gobernador para su aprobación.
En la alternativa, la clase recurrida alega que, de decla-rarse inconstitucional la cláusula incluida en la Ley Núm. 42, entonces la ley sería inconstitucional en su totalidad y no sólo su cláusula de vigencia. Según se alega, surge cla-ramente de dicha cláusula la intención legislativa de impo-ner dicha medida de recaudo solamente si se aprobaba el Presupuesto 2005-2006, lo cual no ocurrió. De igual ma-nera, la Ley Núm. 42 carece de una cláusula de separabi-lidad, lo que impide el que se tengan por no puestas cláu-sulas de la ley, especialmente aquella en la cual se incluye la vigencia de la ley.
Expuestas las posiciones de las partes, pasemos a repa-sar el derecho aplicable a la presente controversia.
III
A. La Sección 17 del Artículo III de la Constitución del Estado Libre Asociado de Puerto Rico, en su parte pertinente, establece:
No se aprobará ningún proyecto de ley, con excepción de los de *291presupuesto general, que contenga más de un asunto, el cual deberá ser claramente expresado en su título, y toda aquella parte de una ley cuyo asunto no haya sido expresado en el título será nula. La ley de presupuesto general sólo podrá con-tener asignaciones y reglas para el desembolso de las mismas. Ningún proyecto de ley será enmendado de manera que cam-bie su propósito original o incorpore materias extrañas al mismo. Const. E.L.A., Art. III, Sec. 17, supra, pág. 397.
La citada sección establece la llamada “regla de un solo asunto”. Esta regla exige que toda ley aprobada por la Asamblea Legislativa regule un solo asunto o materia. El asunto tratado en la ley debe estar adecuadamente ex-presado en su título, pues de no ser así, la parte de la ley omitida del título se entenderá nula. Dorante v. Wrangler of P.R., 145 D.P.R. 408, 427 (1998). Asimismo, la disposición constitucional exige que toda enmienda a la ley sea afín al asunto regulado.
La regla de un solo asunto puede trazar sus orígenes a la antigua Roma, en la cual se prohibió que se aprobaran leyes con disposiciones no relacionadas entre sí, evitando que se incluyeran materias antipáticas en leyes que proba-blemente serían aprobadas por contar con el favor popular. Véanse: M.D. Gilbert, Single Subject Rules and the Legislative Process, 67 (Núm. 4) U. Pitt. L. Rev. 803, 811 (2006); M.H. Ruud, No Law Shall Embrace More Than One Subject, 42 (Núm. 3) Minn. L. Rev. 389 (1958). La primera experiencia en Estados Unidos con la regla de un solo asunto fue en 1818, cuando el estado de Illinois incluyó una disposición en su Constitución que prohibió que se in-cluyeran otros asuntos en leyes relacionadas con los sala-rios de empleados gubernamentales. Ruud, supra; Gilbert, supra, pág. 812. Luego, en 1844, Nueva Jersey fue el primer estado en incluir una regla de un solo asunto general. Ruud, supra, pág. 390; Gilbert, supra. Para 1959, 43 esta-dos tenían disposiciones similares en sus constituciones. Gilbert, supra.
*292En Puerto Rico, la regla de un solo asunto fue introdu-cida por el Artículo 34 de la Carta Orgánica Jones de 1917, como parte del detallado proceso legislativo incluido en dicha ley.(7) La Comisión de la Rama Legislativa de la Con-vención Constituyente, por recomendación de la Escuela de Administración Pública de la Universidad de Puerto Rico, decidió incorporar la mayoría de las restricciones y res-guardos al proceso legislativo que incluía la Ley Jones a la Constitución de 1952, entre éstas, la regla de un solo asunto. J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, E.D.U.P.R., 1982, Vol. III, pág. 159; Es-cuela de Administración Pública de la U.P.R., La nueva constitución de Puerto Rico, edición facsimilar de la pri-mera edición 1954, San Juan, 2005, págs. 402-404.
En varias de las ocasiones en las cuales hemos interpretado esta disposición, expresamos que su propósito primordial es
.. .impedir la inclusión en la ley de materia incongruente y ex-traña, y a la vez poner en guardia contra la inadvertencia, la ocultación y el fraude en la legislación ... evitar la práctica co-rriente en todas las legislaturas donde no existe tal disposición, de incluir en la ley materias incongruentes que no tienen rela-ción alguna entre sí o con el sujeto especificado en el título, a virtud de lo cual se aprueban medidas sin atraer atención que, si hubieran sido vistas, hubieran sido impugnadas y derrotadas. Así parece evitar sorpresas en la legislación. (Citas omitidas.) Rivera v. Corte, 62 D.P.R. 513, 539 (1943).Véanse, además: Dorante v. Wrangler of P.R., supra, pág. 428; Cervecería Corona, Inc. v. J.S.M., 98 D.P.R. 801 (1970); Pueblo v. Pérez Méndez, 83 D.P.R. 228, 230 (1961); Sunland Biscuit Co. v. Junta de Salario Mínimo, 68 D.P.R. 371, 380 (1948); Laboy v. Corp. Azucarera Saurí & Subirá, 65 D.P.R. 422, 426 (1945).
Así pues, la cláusula se introdujo para prevenir el logrolling o las concesiones mutuas en la aprobación de *293las leyes. El logrolling es una práctica legislativa a través de la cual grupos minoritarios de legisladores combinan, en un solo proyecto de ley, distintas propuestas incon-gruentes entre sí, con el propósito de que al momento de la votación de dicha medida, ésta obtenga una mayoría artificial proveniente de la unión de esos grupos. 1A Singer y Singer, Statutes and Statutory Construction Sec. 17.1, pág. 7 (2009). Los delegados de la Convención Constituyente eran conscientes de dicha práctica, pues se discutió como parte de la recomendación que hizo la Comisión de la Rama Legislativa. Dicha Comisión indicó en su informe que
[l]as disposiciones sobre título y asunto impiden prácticas fraudulentas, facilitan la labor legislativa y hacen imposible que grupos minoritarios incorporen sus proposiciones favori-tas en una sola pieza de legislación y se unan para obtener una mayoría artificial, la cual no existiría si las distintas pro-posiciones se consideraran separadamente. 4 Diario de Sesio-nes de la Convención Constituyente 2584 (1961).
Esta práctica es altamente criticable, pues contraviene el diseño legislativo, ya que cada una de las propuestas independientes probablemente no lograrían una mayoría legislativa por méritos propios. Véanse: Singer y Singer, supra; Ruud, supra, págs. 391 y 448; Gilbert, supra, págs. 813 — 814; M.J. Dragich, State Constitutional Restrictions on Legislative Procedure: Rethinking the Analysis of Original Purpose, Single Subject, and Clear Title Challenges, 38 Harv. J. on Legis. 103, 114-115 (2001); J.G. Knowles, Note: Enforcing the One-Subject Rule: The Case for a Subject Veto, 38 (Núm. 1) Hastings L.J. 563 (1987).
Una de las modalidades más conocidas del logrolling son los llamados riders. Los riders son disposiciones de ley no relacionadas con el asunto principal de la legislación, y muchas veces no favorecidas por la mayoría legislativa, que son añadidas o “montadas” en proyectos de ley, los cuales, ya sea por su aceptación pública o por su *294necesidad para el buen funcionamiento del gobierno, pro-bablemente serán aprobados. Véase Singer y Singer, supra, págs. 7-8. Véase también J.J. Álvarez González, De-recho constitucional de Puerto Rico y relaciones constitucionales con los Estados Unidos, Bogotá, Ed. Te-mis, 2009, pág. 244. La disposición constitucional busca evitar principalmente esta modalidad del logrolling. Así, el delegado de la Convención Constituyente Negrón López explicó:
Esta oración “no se aprobará ningún proyecto de ley con excepción de los de presupuesto general que contenga más de un asunto, el cual deberá ser claramente expresado en su tí-tulo” es una disposición encaminada a evitar los riders, a evi-tar que se hagan enmiendas extrañas al propósito de los pro-yectos y que se adultere el fin de un proyecto aprobando subrepticiamente algo que la Asamblea Legislativa no dejaba aprobar, no debió haber permitido que se aprobara de haber conocido la intención. 2 Diario de Sesiones de la Convención Constituyente 896 (1961).
Generalmente, se arguye que la inclusión de riders en la legislación afecta principalmente el poder de veto del Eje-cutivo, pues éste tiene que escoger entre aprobar una ley necesaria para el funcionamiento del gobierno, la cual in-cluye una disposición incongruente con el asunto principal de la ley y que desfavorece, o vetar la ley en su totalidad. El ejemplo por antonomasia de una ley susceptible de que le sean añadidos riders es la Resolución del Presupuesto General, pues la aprobación de ésta es necesaria para el funcionamiento de todas las dependencias del gobierno, por lo que generalmente es aprobada. Es por esta razón que en Puerto Rico, y en varios estados de Estados Unidos, existe una disposición específica que establece que, aun cuando la medida del Presupuesto puede tratar sobre va-rios asuntos, sólo puede contener asignaciones de fondos y reglas para su desembolso. Véase Art. III, Sec. 17, Const. E.L.A., supra. Véase, además, Pueblo v. Foote, Juez, 48 D.P.R. 492 (1935).
*295En relación con el requisito de que el asunto regu-lado por la ley esté expresado en su título, hemos indicado en varias ocasiones que el propósito es informar al público en general y a los legisladores en particular del asunto del cual es objeto la ley, de manera que se impida la inclusión de materia incongruente y extraña. Dorante v. Wrangler of P.R., supra; Cervecería Corona, Inc. v. supra. Dicha disposición, no obstante, no “requiere que el título consti-tuya un índice detallado del contenido de la ley, sino mera-mente que sea un hito indicador del asunto cubierto por la misma”. Pueblo v. Pérez Méndez, supra, pág. 230, citando a Sunland Biscuit Co. v. Junta Salario Mínimo, supra, y Ro-dríguez v. Corte, 60 D.P.R. 919, 922 (1942).
Así, la conjunción de la regla de un solo asunto con la de que éste sea incluido en su título logra: (1) prevenir la práctica del logrolling; (2) impedir la aprobación desapercibida de un proyecto de ley con disposiciones que no son advertidas en su título (riders); (3) informar razonablemente a la ciudadanía sobre los asuntos contenidos en cada uno de los proyectos de ley presentados; (4) prevenir la ocultación y el fraude en la legislación, y (5) evitar que se diluya el poder de veto del Ejecutivo. Véase Singer y Singer, supra, pág. 10.
Nuestros precedentes, sin embargo, han sido consecuentes en establecer que sólo ante un caso claro y terminante se justifica anular una ley por violar dicha disposición constitucional. Dorante v. Wrangler of P.R., supra, págs. 429-431, y casos allí citados. Se dice que hemos “adoptado una postura comprensiblemente laxa para no maniatar al legislador”. Álvarez González, op. cit. Así es. Una interpretación estricta de la disposición constitucional podría impedir y obstaculizar el proceso legislativo, pues obligaría al legislador a aprobar múltiples leyes para regular un sólo asunto o materia general. Ruud, supra, págs. 393-394; Knowles, supra, pág. 574. El requerimiento no está diseñado como subterfugio para destruir legislación *296válida, sino como garantía de que el proceso legislativo se realice de forma transparente, de manera que cada proyecto de ley se discuta y se analice a cabalidad antes de ser aprobado.
Por lo tanto, al examinarse la validez de una ley conforme a la regla de un sólo asunto, es necesario auscul-tar todas sus disposiciones para determinar si éstas se re-lacionan entre sí y son afines con el asunto que se expresa en su título. Cervecería Corona Inc. v. supra, pág. 812. Lo que comprende “un sólo asunto” se interpreta libe-ralmente, sin dejar de lado el propósito y objetivo de la exigencia constitucional. En ese tenor, “[u]n estatuto puede comprender todas las materias afines al asunto principal y todos los medios que puedan ser justamente considerados como accesorios y necesarios o apropiados para llevar a cabo los fines que están propiamente comprendidos dentro del asunto general”. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1987, pág. 81.
B. Por otro lado, la Sección 19 del Artículo III de la Constitución del Estado Libre Asociado de Puerto Rico establece el proceso de aprobación de leyes. Como es sabido, luego de que una mayoría del número total de miembros de cada cámara aprueba un proyecto de ley, éste se somete al Gobernador y se convertirá en ley si aquél lo firma o no lo devuelve con sus objeciones a la cámara de origen dentro de los diez días de haberlo recibido. Const. E.L.A., Art. Ill, Sec. 19, L.P.R.A., Tomo 1. En casos en que la Asamblea Legislativa concluya la sesión antes de expirar el plazo de diez días de haberse sometido un proyecto al Gobernador, éste quedará relevado de la obligación de devolverlo con sus objeciones, y se convertirá en ley sólo si el Gobernador lo firma dentro de los treinta días de haberlo recibido. Íd.
El esquema de aprobación de leyes antes mencionado es parte esencial de la doctrina de separación de po-*297deres que entraña nuestra Constitución. El poder de veto del Ejecutivo es una de las manifestaciones de la doctrina, en cuanto condiciona el poder de la Asamblea Legislativa al consentimiento del Gobernador a toda legislación propuesta. Así, a pesar de que es la Rama Legislativa quien tiene la función principal de hacer las leyes, la Cons-titución le concede un poder a la Rama Ejecutiva de san-cionar o desaprobarlas conforme a su mandato. Véase Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1. Se trata enton-ces de un poder compartido, el cual le impone deberes y obligaciones recíprocas al Gobernador y a la Asamblea Legislativa.
El poder del Ejecutivo en el proceso de aprobación de leyes, no obstante, es limitado, pues el Gobernador sólo puede aprobar o desaprobar un proyecto sometido ante su consideración en su totalidad, salvo que dicho proyecto de ley asigne fondos en más de una partida. Véase Art. III, Sec. 20, Const. E.L.A., L.P.R.A., Tomo 1. Por lo tanto, salvo el veto de partidas antes mencionado, el Gobernador está incapacitado de eliminar o enmendar disposiciones específicas de un proyecto de ley que se le haya presentado para conformarlo a su mejor parecer. No existe en nuestra jurisdicción, ni en la federal, un veto de asuntos o disposiciones. Clinton v. City of New York, 524 U.S. 417 (1998); Knowles, supra, pág. 590.
Precisamente por esa razón se entiende que el incluir riders en la legislación afecta el poder de veto del Ejecutivo. En la medida en que se incluye en un proyecto de ley una materia no relacionada o vinculada al asunto principal que dicho proyecto regula, se podría circunvalar la facultad de veto del Gobernador. Esto es así, pues en esos casos se coloca al Ejecutivo en la disyuntiva de apro-bar una ley que incluya el rider o desaprobarla en su totalidad. De ser la legislación presentada necesaria, pro-bablemente el Ejecutivo le impartirá su aprobación al pro-yecto de ley, aunque no esté de acuerdo con el rider *298incluido. Así, el asunto extraño o incongruente a la legisla-ción principal pasa el escrutinio del Ejecutivo “montado” sobre ésta, sin que éste tenga la oportunidad de sopesarlo de manera independiente. Ciertamente permitir un es-quema como el mencionado laceraría el “complejo sistema de pesos y contrapesos que asegura una interacción entre los tres componentes del sistema de gobierno y que genera un equilibrio dinámico que evita que una de las ramas am-plíe su autoridad debilitando a las otras”. Noriega v. Hernández Colón, 135 D.P.R. 406, 459 (1994), citando a Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 427-428 (1982), y a Hernández Agosto v. López Nieves, 114 D.P.R. 601, 612-622 (1983).
C. En relación con la vigencia de las leyes, la Sección 5 del Artículo VI de la Constitución del Estado Libre Asociado de Puerto Rico establece que cada ley deberá ser promulgada conforme al procedimiento que se prescriba por ley y contendrá sus propios términos de vigencia. Art. VI, Sec. 5, Const. E.L.A., L.P.R.A., Tomo 1. Por lo tanto, “las leyes comienzan a regir cuando en ellas así se establezca expresa o tácitamente, bien con referencia a una fecha de calendario, o bien con referencia a algún otro dato”. (Énfasis en el original suprimido y énfasis suplido.) González v. Merck, 166 D.P.R. 659, 675 (2006).
Como consecuencia necesaria de dicha disposición constitucional, es a la Asamblea Legislativa a quien le compete establecer la fecha de vigencia de las leyes aprobadas. Véase González v. Merck, supra, pág. 691, opinión de conformidad del Juez Presidente Hernández Denton. Así, la Asamblea Legislativa puede disponer que la vigencia de la ley sea inmediata con la aprobación de ésta o, por el contrario, que su vigencia sea aplazada por un término específico. Íd., pág. 675. Esta determinación es parte inherente de la facultad de la Asamblea Legislativa de aprobar las leyes y dependerá del juicio del legislador *299sobre la necesidad de una vigencia inmediata o aplazada de la ley en cuestión.
Así como la Asamblea Legislativa tiene la facultad de sujetar la vigencia de una ley a un plazo, puede igualmente sujetarla a una condición o evento futuro. Aunque no nos habíamos expresado al respecto anteriormente, esto es una facultad inherente reconocida al Poder Legislativo en todo sistema republicano de gobierno. Véase E.T. Crawford, The Construction of Statutes, St. Louis, Thomas Law Book Co., 1940, Sec. 109, pág. 157. Dicha condición puede tratarse de una contingencia, tal como el resultado de una elección, la aprobación de una enmienda constitucional, o la aprobación de otra ley. Singer y Singer, supra, Vol. 2, Sec. 33.7, págs. 20 — 21. Las razones que puede tener el legislador para tomar este curso de acción son diversas, pero generalmente se trata de la conveniencia o eficacia de la ley condicionada. Véase T.M. Cooley, Cooley’s Constitutional Limitations, 8va ed., Boston, Little, Brown & Co., 1927, Vol. 1, pág. 240. Esto es, en ocasiones la ley condicionada no tendría sentido en el ordenamiento de no acontecer la contingencia prevista.
Aunque esta práctica, llamada tie-barring en Estados Unidos, no es usual, no es totalmente desconocida para nuestra Asamblea Legislativa. Podemos encontrar algunos ejemplos en el ordenamiento puertorriqueño en los cuales la Legislatura ha condicionado la entrada en vigor de leyes a contingencias, como por ejemplo, la aprobación de en-miendas constitucionales.(8) Normalmente, esta práctica *300legislativa se ha utilizado como parte de la aprobación de legislación abarcadora en relación con un asunto especí-fico, el cual es regulado a través de varias leyes indepen-dientes, pero relacionadas entre sí.(9)
La potestad de la Asamblea Legislativa para condicionar la vigencia de las leyes, no obstante, no es irrestricta. La condición impuesta a la vigencia o efectividad de una ley tendrá que ser compatible, como toda otra disposición estatutaria, con las salvaguardas establecidas en nuestra Constitución. Así como la Asamblea Legislativa está impedida de crear legislación que imponga condiciones que laceren la Carta de Derechos del individuo,(10) igualmente está impedida de incluir disposiciones condicionales que contravengan el detallado proceso legislativo y de aprobación de leyes que los constituyentes incluyeron en nuestra Carta Magna.
Así pues, una condición que sujete la vigencia o efectividad de una ley a una contingencia que sea extraña o no esté razonablemente relacionada con la ley en cuestión, podría violar la regla de un solo asunto. Esto, en la medida en que la condición haría referencia, y sujetaría el advenimiento a la vida jurídica de esa ley, a un asunto que no es afín con la ley aprobada. La condición, entonces, sería una disposición desvinculada del asunto general que la ley regula, pues no sería accesoria o complementaria al objetivo de la ley aprobada, violando así la disposición constitucional. En la doctrina estadounidense, se ha expresado que “[legislation may be made to take effect upon the happening of a specified contingency, provided the contingency is germane to the subject of the legislation”. (Enfasis *301suplido.) Singer y Singer, supra, Vol. 1A, Sec. 20.24, pág. 156.
Al tratarse de dos leyes independientes, pero unidas por la cláusula de vigencia, el análisis se centra en la razona-bilidad de la relación entre los asuntos regulados por am-bas leyes. Es decir, al examinar si se cumple con el requi-sito constitucional de un solo asunto en estos casos, se debe satisfacer el requisito de que los asuntos regulados por am-bas leyes tengan una relación razonable, de modo que haya cierto vínculo de interdependencia entre una ley y la otra. Así, se ha dicho que “[t]he event or change of circumstances on which a law may be made to take effect must be such as, in the judgment of the legislature, affects the question of the expediency of the law; an event on which the expediency of the law in the opinion of the law-makers depends”. Cooley, op. cit. Al exigir esa relación de relativa interdependencia entre ambas leyes, se garantiza que la contingencia incluida por la Asamblea Legislativa no sea el ejercicio del poder legislativo de manera arbitraria o capri-chosa, sino que sea como parte de la eficacia o conveniencia de la ley condicionada.(11)
Ese es el resultado al cual han arribado las pocas juris-dicciones estadounidenses que se han enfrentado a contro-versias similares. Así, en In re Opinion to the Governor, 239 So.2d 1 (1970), el Tribunal Supremo de Florida resol-vió que sujetar la efectividad de una asignación presupues-taria contenida en el Presupuesto General del Estado a la aprobación de una medida de recaudo, no contravenía la regla de un solo asunto, pues se trataban de medidas razo-nablemente relacionadas. Expresó dicho Tribunal que “[ajppropiations may constitutionally be made contingent *302upon matters or events reasonably related to the subject of appropriation, but may not be made to depend upon entirely unrelated events”. In re Opinion to the Governor, supra, pág. 9. Véanse, también: Gaulden v. Kirk, 47 So.2d 567 (1950); 1979-80 Op. Atty. Gen. Mich. 128.
Permitirle a la Asamblea Legislativa que ate la vigencia o efectividad de una ley válidamente aprobada a la posterior aprobación de otra ley desvinculada de la original, subvertiría el proceso de aprobación de leyes, pues contra-vendría las prerrogativas del Ejecutivo e inclusive de legis-ladores individuales. En la medida en que una ley ya apro-bada no advenga efectiva hasta la aprobación de otra ley no relacionada razonablemente con la original, se coloca al Ejecutivo en la misma disyuntiva que cuando se le añade un rider a una legislación: tendría que escoger entre apro-bar la ley posterior, aunque no esté de acuerdo con ésta, o desaprobarla, con la consecuencia de que la anteriormente aprobada no advendrá a la vida jurídica. La inclusión de una condición arbitraria a la efectividad de una ley válida-mente aprobada no sería un ejercicio razonable del poder legislativo, pues no se incluiría en pos de la conveniencia o eficacia de la legislación sino, probablemente, como una medida de presión indebida a la Rama Ejecutiva y a legis-ladores individuales. No es posible que a través de ese ar-tilugio, se pueda realizar lo que está vedado por la cláusula constitucional de un solo asunto.
Establecido lo anterior, debemos auscultar si en este caso existía una relación razonable entre los asuntos regu-lados por la Ley Núm. 42 y la Resolución del Presupuesto General 2005-2006, de manera que podamos determinar si la Asamblea Legislativa actuó válidamente al condicionar la efectividad de la primera a la aprobación de la última.
*303IV
Para entender a cabalidad la controversia ante nuestra consideración, debemos primeramente repasar el proceso de aprobación del Presupuesto General del país, según dis-puesto en la Constitución. Por mandato de la cláusula 9 de la Sección 4 del Artículo IV de la Constitución, el trámite legislativo para la aprobación del presupuesto comienza con el mensaje de estado del Gobernador a la Asamblea Legislativa. Art. IV, Sec. 4, Const. E.L.A., supra. En este mensaje, el Gobernador debe ofrecer un informe detallado sobre los propuestos ingresos y desembolsos para el próximo año económico. íd. A través de ese informe, la Asamblea Legislativa se asegura que el Primer Ejecutivo cumpla con la obligación constitucional de que las asigna-ciones propuestas no excedan el cálculo de los recursos to-tales, salvo que éste proponga, y sean aprobadas, contribu-ciones suficientes para cubrir el exceso.(12) Véase 4 Diario de Sesiones de la Convención Constituyente 2587 (1961).
Conforme al proceso antes expuesto, el 16 de marzo de 2005 el entonces Gobernador Acevedo Vilá presentó ante la Asamblea Legislativa su Informe Anual sobre la situación de estado del país. Posteriormente, presentó ante la Cá-mara de Representantes un anteproyecto de resolución conjunta que recomendaba las asignaciones para el Presu-puesto General del año económico 2005-2006. Esta resolu-ción, luego de ser estudiada, analizada y enmendada por ambas cámaras legislativas, se convirtió en la Resolución Conjunta de la Cámara de Representantes Núm. 445.
Paralelamente, el Gobernador envió a la Cámara de Re-presentantes varios proyectos de administración, los cua-les constituían medidas de recaudos para allegar más fon-*304dos recurrentes al Fondo General y así solucionar el llamado déficit estructural. Según la ponencia que presen-tara ante la Cámara de Representantes el entonces Secre-tario de Hacienda, Ledo. Juan Carlos Méndez, sobre el P. de la C. 1578 que luego se convirtió en la Ley Núm. 42, “[e]l presupuesto de Ingresos y Gastos para el Año Fiscal 2006 ... incluye como parte de los estimados de ingresos netos al Fondo General los recursos proyectados que se generarían mediante medidas legislativas. La presente medida ante su consideración es una necesaria para enfrentar el mencio-nado déficit estructural”. (Enfasis suplido.) Comparecencia del Ledo. Juan Carlos Méndez Torres, 7 de jimio de 2005, pág. 2. Más adelante, el Secretario establece que “[e]sta me-dida tiene el potencial de aumentar los recaudos recurren-tes al Fondo General por aproximadamente $30 millones. Estos recaudos serían utilizados como parte del Presupuesto de Gastos del Gobierno Central del próximo Año Fiscal 2006”. (Énfasis suplido.) Íd., págs. 4-5.
Asimismo, la entonces Directora de la Oficina de Geren-cia y Presupuesto (O.G.P.), Ileana I. Fas Pacheco mediante su comparecencia a la Cámara de Representantes para la discusión del P. de la C. 1578, indicó que “[t]anto con las medidas propuestas para aumentar los ingresos, como las de control de gastos para reducir el déficit presupuestario; el presupuesto que se recomienda para el año fiscal 2005-2006 está cuadrado, balanceado utilizando únicamente fuente[s] de ingresos recurrentes para gastos operacionales”. (Énfasis suplido.) Ponencia de Ileana I. Fas Pacheco, directora de la O.G.P., 7 de junio de 2005, págs. 1-2.
Surge entonces de las comparecencias de los titulares de las agencias del Ejecutivo a quienes les corresponde la pre-paración de la propuesta del Presupuesto —la Directora de O.G.P. y el Secretario de Hacienda— que el P. de la C. 1578 era una medida de recaudo para completar los recursos totales del Fondo General, de modo que se pudiera cumplir *305con la obligación constitucional de presentar un presu-puesto en el cual las asignaciones no excedieran los recursos. Esta acción no es inusual en el proceso de apro-bación del Presupuesto General, pues comúnmente el Eje-cutivo presenta, junto a su anteproyecto de resolución con-junta, medidas de recaudo o emisiones de deuda para balancear las asignaciones contenidas en éste con los re-caudos estimados para el año económico determinado. Este caso es un ejemplo de esta práctica, pues la Ley Núm. 42 era, precisamente, parte de las medidas impositivas que necesitaban aprobarse para cubrir el exceso de las asigna-ciones comparado con los recursos totales estimados para el año económico 2005-2006.
Por lo tanto, al examinar la Resolución Núm. 445 del Presupuesto General 2005-2006 y la Ley Núm. 42, no nos queda más que concluir que existe una relación directa en-tre ambas medidas legislativas. Sin la aprobación de la Ley Núm. 42, el Presupuesto General 2005-2006, de ha-berse aprobado, hubiese sido deficitario, pues las asigna-ciones allí contenidas habrían rebasado los recursos totales. Siendo así, la condición establecida por la Asam-blea Legislativa a la efectividad de la Ley Núm. 42 fue razonable, pues existía una relación de interdependencia entre ambas leyes.
Aun cuando la Ley Núm. 42 pudo haberse aprobado sin condicionarse su efectividad a la eventual aprobación del Presupuesto General, somos del criterio que dicha acción no fue irrazonable o arbitraria por parte de la Asamblea Legislativa. Después de todo, la Asamblea Legislativa pudo razonablemente entender que de no aprobarse las asignaciones presentadas en la Resolución Núm. 445, se-gún enmendada por ambas cámaras, no era necesaria la aprobación de nuevas medidas de recaudos, como lo es la imposición de un aumento a los derechos anuales de los automóviles de lujo. Por consiguiente, la condición incluida *306no es incongruente o extraña al asunto regulado por la ley. Al contrario, existe una relación entre ambas medidas que sostiene la razonabilidad de la condición impuesta.
La Procuradora General arguye, como mencionamos an-teriormente, que para que se entienda que una ley es afín a la Resolución Conjunta del Presupuesto, dicha ley debe sólo contener asignaciones y reglas para su desembolso, según el mandato constitucional. Este argumento soslaya el hecho de que se trata de dos cláusulas constitucionales separadas con dos análisis aplicables distintos. Una cues-tión es determinar si —al amparo de la cláusula de un solo asunto— es válida la actuación de la Asamblea Legislativa de atar la vigencia de la Ley Núm. 42 a la eventual apro-bación del Presupuesto. Es en este análisis que procede auscultar si los asuntos regulados por ambas leyes son afi-nes, pues lo exige dicha cláusula constitucional. Exami-nada la validez del ejercicio legislativo cuestionado, a la luz del análisis correspondiente a la cláusula de un solo asunto, concluimos anteriormente que éste fue razonable por la relación de relativa interdependencia que existe en-tre ambas leyes.
No obstante, otro asunto distinto es si la Resolución Conjunta Núm. 445 sobre el Presupuesto General cumplía con la norma constitucional de que éste sólo puede conte-ner asignaciones y reglas para su desembolso, aun cuando la Ley Núm. 42 estuviera condicionada a su aprobación. Ciertamente, si la Ley Núm. 42 o una medida similar a esa, hubiese sido incluida en el texto de la Resolución del Presupuesto General, dicha disposición probablemente se-ría inconstitucional en tanto se trataba de una medida de recaudo y, por disposición constitucional, el Presupuesto sólo puede contener asignaciones y reglas para su desembolso. Sin embargo, esa no fue la situación presen-tada ante nuestra consideración en este caso. No podemos perder de perspectiva que se trata de dos leyes que, aun-que se encuentran unidas por la cláusula de vigencia, si-*307guieron un curso legislativo independiente y fueron apro-badas por la Asamblea Legislativa en procesos separados. Por lo tanto, la inclusión de la condición a la vigencia de la Ley Núm. 42 no violó la disposición constitucional aludida por la Procuradora General, pues la Resolución Conjunta Núm. 445 sólo contenía asignaciones y reglas para su des-embolso, tal y como lo exige la Constitución.
Por otro lado, la Procuradora General arguye igual-mente que en este caso la condición se incluyó como parte de una presión indebida ejercida por la Asamblea Legisla-tiva hacia el entonces Gobernador, para que éste firmara la Resolución Conjunta Núm. 445. Aduce que el historial le-gislativo de la medida está huérfano de razones que sus-tenten la enmienda introducida en el Senado, por lo que la única explicación plausible es que se trató de un esquema de presión de la Rama Legislativa al Ejecutivo. Sostiene que “el diseño constitucional, en lo concerniente a la apro-bación de las leyes, prohíbe la extorsión legislativa y las ataduras inaceptables a las facultades conferidas al Ejecutivo”. Petición de certiorari, pág. 43.
Un sistema republicano como el nuestro está diseñado para que exista una imbricación entre los tres poderes gubernamentales. Esto es, no existe una separación abso-luta entre las Ramas y nunca se pretendió que existiera. Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 71 (1944). Esta imbricación resulta en una fricción natural entre las Ramas, especialmente entre la Ejecutiva y la Legislativa, las Ramas políticas, las cuales tienen el compromiso recí-proco de propulsar los programas de gobierno y garantizar el bienestar de todos aquellos que en nuestro país residen. El propósito del diseño constitucional, entonces, no fue evi-tar las fricciones, sino salvar al pueblo de la autocracia a través, precisamente, de la fricción inevitable incidental a la distribución de dichos Poderes gubernamentales. Banco Popular, Liquidador v. Corte, supra. Este diseño y su fino balance garantiza que cada una de las Ramas tenga las herra-*308mientas necesarias para evitar que la otra pueda acumular indebidamente el Poder gubernamental. Por lo tanto, la dinámica gubernamental entre ambas Ramas queda en la arena política, mientras las actuaciones no ofendan los con-tornos de Poder asignados a cada una por la Constitución. Es sólo en estas ocasiones que tenemos la obligación consti-tucional de intervenir y definir los límites del Poder de cada una de las Ramas.
Un mero resultado adverso a la pretensión de una de las Ramas, no obstante, no justifica que invalidemos urna actua-ción de la otra, amparándonos en una alegada “presión in-debida”, en ausencia de una verdadera usurpación de poderes. Es natural que en el proceso constitucional de ela-borar y aprobar el Presupuesto General del país existan pre-siones entre las dos Ramas llamadas a trabajar en conjunto para lograr dicho fin. Mientras esa interacción no desembo-que en actuaciones que ofendan la Constitución, estamos impedidos de intervenir. En este caso, la actuación legisla-tiva no tuvo el efecto de eliminar o disminuir las prerroga-tivas del Ejecutivo. Dado que la condición establecida en la Ley Núm. 42 estaba razonablemente relacionada con la Re-solución del Presupuesto General 2005-2006, el entrelazar ambas medidas no tuvo el mismo efecto que cuando se in-cluye un rider en la legislación. El Ejecutivo mantuvo tanto su poder de veto en relación con la Ley Núm. 42, como su poder de veto y de veto de partidas en relación con la Reso-lución del Presupuesto General, por lo que no existen razo-nes que nos obliguen a invalidar la legislación impugnada.
En suma, somos del criterio que, en este caso, el condi-cionar la vigencia de la Ley Núm. 42 a la eventual aproba-ción de la Resolución General del Presupuesto fue un ejer-cicio legítimo del Poder Legislativo, por lo que dicha condición es válida. Por consiguiente, ante el veto de bolsi-llo que le impartió el gobernador Acevedo Vilá a la Reso-*309lución Núm. 445 sobre el Presupuesto General 2005-2006, es forzoso concluir que la Ley Núm. 42 no advino efectiva. En ausencia de legislación válida que autorizara la impo-sición de derechos anuales adicionales a los automóviles de lujo, según definidos en la Ley Núm. 42, las actuaciones de los Secretarios de Hacienda y de Transportación y Obras Públicas fueron ultra vires y, por lo tanto, radicalmente nulas. Por lo tanto, procede la devolución de las cantidades ilegalmente cobradas por derechos anuales adicionales.
A pesar del resultado al que arribamos, este Tribunal no está ajeno al difícil estado de las finanzas públicas en nues-tro país. Un desembolso inmediato de los fondos concerni-dos podría erosionar aún más las ya menguadas arcas estatales. No hay duda de que la situación es compleja y reclama creatividad judicial, de manera que se pueda dise-ñar un remedio que permita restituir a los contribuyentes su dinero y, a la vez, no se perjudique al extremo el erario. Las posibilidades son diversas y dependerán del entendi-miento y la buena fe con la cual ambas partes afronten la etapa de ejecución de la sentencia. Véanse, a modo de ejemplo, las recomendaciones incluidas en la opinión de conformidad del Juez Asociado Señor Martínez Torres. En ese tenor, esperamos que —a la luz del resultado al que llegamos hoy— el Estado y la clase recurrida, junto al foro de instancia, puedan idear un remedio adecuado a través del cual se puedan atender justa y satisfactoriamente los intereses de ambas partes.
Por los fundamentos antes expuestos, se confirma la sentencia del Tribunal de Apelaciones, así como la del Tribunal de Primera Instancia. Se devuelve al foro primario para que se diseñe un remedio que considere adecuada-mente los intereses de las partes concernidas.

Se dictará sentencia de conformidad.

El Juez Asociado Martínez Torres emitió una opinión de conformidad, a la que se unió el Juez Asociado Señor Kol-*310thoff Caraballo. El Juez Asociado Señor Rivera Pérez no intervino. La Jueza AsociadaSeñora Pabón Charneco no interviene.

(1) 9 L.P.R.A. secs. 5001-5725.


(2) Ismael Herrero Jr. y otros v. Gabriel Alcaraz, KPE 2006-3456(904), presen-tado el 15 de agosto de 2006; Gustavo Mattei v. E.L.A. y otros, KAC 2006-5132(907), presentado el 28 de agosto de 2006; Marisela Boullerce Arbelo y otros v. E.L.A. y otros, KPE 2006-3927(907), presentado el 12 de septiembre de 2006 y Walter Collazo y otros v. E.LA. y otros, KAC 2006-5584(902), presentado el 13 de septiembre de 2006.


(3) Entre éstos se destaca una petición de intervención del Procurador del Ciu-dadano de Puerto Rico (“Ombudsman”), a la cual se opuso el Estado. Mediante Orden de 6 de diciembre de 2006 el Tribunal de Primera Instancia autorizó su intervención.


(4) Es menester destacar que en el recurso KPE 2006-3927(907), además de impugnarse la efectividad de la Ley Núm. 42, se cuestionó su constitucionalidad a luz de la garantía de la igual protección de las leyes, y el debido proceso de ley sustantivo y procesal, tanto según la Constitución de Puerto Rico como según la Constitución de Estados Unidos. Dichas causas de acción no están ante nuestra consideración en este recurso.


(5) En el alegato presentado, el E.L.A. cuestiona igualmente los honorarios de abogado incluidos en la sentencia del foro de instancia y confirmados por el Tribunal de Apelaciones. En la petición de certiorari ante este Foro, no obstante, el Estado no incluyó dicho error, por lo que éste no estuvo ante nuestra consideración al momento de expedirse el auto. Por lo tanto, no lo consideraremos.


(6) El término “germaneidad” no existe en el lenguaje español. Las partes lo traducen del término inglés “germaneness” o “germane” que significa “relevante al asunto bajo consideración”. E.J. Jewell y F.R. Abate, eds., The New Oxford American Dictionary, Nueva York, Oxford University Press, 2001, pág. 711.


(7) Dicho proceso legislativo tan detallado es influencia de varias constituciones estatales, entre éstas, la Constitución de Illinois, de donde era oriundo el senador Shafroth, coautor de la Ley Jones (“Jones-Shafroth Act”). Véase J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, E.D.U.P.R., 1982, Vol. III, pág. 159.


(8) Véase Ley Núm. 70 de 29 de junio de 1995, la cual enmendaba el Artículo 3.001 de la Ley Núm. 81 de 30 de agosto de 1991, Ley de Municipios Autónomos, y que disponía, en su parte pertinente, “[e]sta ley tendrá carácter prospectivo y en-trará en vigor una vez se apruebe una enmienda al Artículo VI de la Constitución del Estado Libre Asociado de Puerto Rico limitando los términos a los cargos de Repre-sentante, Senador y Gobernador”. 21 L.P.R.A. sec. 4101 n. Igualmente, la Ley Núm. 82 de 13 de agosto de 1994, la cual enmendaba las Reglas 6.1 y 218 de Procedimiento Criminal y que en su parte pertinente disponía “[e]sta ley entrará en vigor una vez se apruebe la enmienda propuesta a la Sección 11 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico conforme se dispone en la *300Resolución Concurrente de la Cámara Núm. 32 de 16 de mayo de 1994”. 34 L.P.R.A. Ap. II, Rs. 6.1 y 218 (Historial).


(9) Véase Gaulden v. Kirk, 47 So.2d 567 (1950), caso en el cual la Legislatura de Florida entrelazó tres leyes de recaudos, pues eran parte de un plan integrado de imposición de contribuciones estatales.


(10) Nos referimos a la llamada doctrina de condiciones inconstitucionales. Véase, e.g., Morales Morales v. E.L.A., 126 D.P.R. 92 (1990).


(11) En Helmsley v. Ft. Lee, 78 N.J. 200, 216 (1978), el Tribunal Supremo de Nueva Jersey, citando a Hudspeth v. Swayze, 85 N.J.L. 592 (1914), indicó que “[i]t makes no essential difference what is the nature of the contingency, so it be an equal and fair one, a moral and legal one, not opposed to sound policy, and so far connected with the object and purpose of the statute as not to be a mere idle and arbitrary one”. (Enfasis suplido.)


(12) Para una exposición más detallada del proceso de aprobación del Presu-puesto, véase Presidente de la Cámara v. Gobernador, 167 D.P.R. 149, 177-193 (2006), opinión disidente de la Juez Asociada Señora Rodríguez Rodríguez.